PER CURIAM.
Appellant seeks review of a final judgment entered against her on her counterclaim against appellee in which she sought to set aside a warranty deed to her home given by her to the appellee, on the grounds of fraud and lack of consideration.
The trial court ruled that appellant’s counterclaim was without merit and not based upon competent and substantial evidence. We agree and affirm.
We have carefully considered all points on appeal in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been shown. All of the points raised by the appellant are dependent upon issues of fact resolved adversely to her by the trial judge.
It is a well settled rule that where evidence is heard by the trier of fact and the witnesses are before him, his findings based upon conflicting evidence should not be disturbed by an appellate court, if the record contains substantial competent evidence to sustain the judgment. Hull v. Miami Shores Village, 435 So.2d 868 (Fla. 3d DCA 1983); Golden v. Golden, 434 So.2d 978 (Fla. 3d DCA 1983); Mann v. Price, 434 So.2d 943 (Fla. 2d DCA 1983); S. Kornreich & Sons, Inc. v. Titan Agencies, Inc., 423 So.2d 940 (Fla. 3d DCA 1982).
Although we find much of the evidence in this case to be conflicting, it is our view that the record contains ample evidence to sustain the judgment appealed.
Affirmed.